Citation Nr: 0811923	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  02-18 303	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure or service-
connected diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

3.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy of the left lower 
extremity.

4.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and September 2005 
rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Columbia, South 
Carolina.  The veteran testified before the undersigned 
Veterans Law Judge in March 2008; a transcript of that 
hearing is associated with the claims folder.

In September 2006, the veteran's represented submitted a 
medical opinion from Dr. Golay stating that "[d]iabetes has 
aggravated...skin conditions."  This opinion was accompanied 
by a letter indicating that the veteran wished to file "a 
new claim for service connection for skin condition."  The 
RO sent a development letter to the veteran regarding this 
"new" secondary service connection claim in November 2006; 
however, this issue was never adjudicated.  

Recently the Court of Appeals for Veterans Claims (Court) 
held that separate theories in support of a claim for a 
particular disability are to be adjudicated under one claim.  
See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), 
citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 
2005).  As such, separate adjudication of the veteran's claim 
of entitlement to service connection for a skin disorder 
under separate theories of entitlement (in this case, direct 
service connection, presumptive service connection based on 
herbicide exposure, and secondary service connection) is not 
warranted.  The Board has therefore recharacterized this 
issue above to reflect the veteran's assertion that 
consideration should be given to whether his skin disorder is 
secondarily related to his service-connected diabetes 
mellitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  .

I. Service Connection for a Skin Disorder

The veteran asserts that he is entitled to service connection 
for a skin disorder manifested by intermittent sores on his 
scalp and occasional itchy patches of skin on his arms and 
feet.  During this appeal he indicated his belief that this 
disability is the result of exposure to herbicide (Agent 
Orange) during service.  (The Board notes that it has already 
been determined that the veteran was exposed to herbicides 
while serving along the DMZ in Korea).  Alternatively, he has 
submitted a private medical opinion, dated September 12, 
2006, from Dr. Golay which states that diabetes mellitus has 
"aggravated" the veteran's "skin condition."  

The veteran has already been afforded a skin examination in 
which the examiner provided an opinion as to whether any 
current skin disorder, including seborrheic keratosis, was 
related to Agent Orange exposure or service directly.  See 
April 2005 VA Examination Report.  However, no etiological 
opinion has been requested regarding whether the veteran's 
service-connected diabetes mellitus has aggravated a current 
skin disorder, including seborrheic keratosis.  

Dr. Golay's September 2006 medical opinion does not specify 
what "skin condition" is aggravated by the veteran's 
diabetes mellitus.  Therefore, the Board finds it 
insufficient upon which to grant service connection.  
However, under these circumstances, the Board concludes that 
additional medical evidence is needed regarding whether a 
causal relationship, to include aggravation, exists between a 
current skin disorder, including seborrheic keratosis, and 
his service-connected diabetes mellitus.  Cf. Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (the Court held 
that where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  As such, a 
remand is necessary to obtain a VA examination and opinion 
regarding whether a causal relationship exists, including 
aggravation, between a current skin disorder and diabetes 
mellitus.  

II. Higher Initial Disability Ratings

The Board observes that the veteran submitted a VA Form 21-
4142, Authorization and Consent to Release Information, in 
February 2007, indicating that he was receiving treatment at 
a VA facility for his service-connected diabetes mellitus.  
Similarly, he testified as to recent treatment and evaluation 
for diabetes and associated disabilities at the VA Medical 
Center (MC) in Columbia, South Carolina (Wm. Jennings Bryan 
Dorn VAMC).  Only VAMC Columbia treatment records dated 
through August 2006 are associated with the claims file.  
Thus, it appears that there are outstanding VA treatment 
records pertinent to the veteran's initial increased rating 
claims and that a remand is necessary to obtain these 
outstanding records.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA has a duty to obtain all outstanding identified VA 
treatment records as such records are constructively in the 
possession of VA adjudicators during the consideration of a 
claim).

In addition to outstanding VA treatment records, the Board 
notes that the veteran testified at his March 2008 Board 
hearing that both his service-connected diabetes mellitus and 
peripheral neuropathy of the bilateral lower extremities have 
worsened in severity since the most recent VA examinations in 
August 2005 and May 2007, respectively.  Under such 
circumstances, the Board finds that new VA examinations are 
necessary which document the current severity of these 
service-connected disabilities.  38 C.F.R. § 3.159 (2007); 
see also VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination).

Moreover, the Board observes that the veteran testified that 
he often stumbles, and nearly falls, as a result of the 
numbness in his feet.  Hearing Transcript, pp. 14-5.  He also 
indicated that he occasionally notices his left foot dragging 
when he walks.  Id.  The Board finds that the veteran's 
statements raise the issue of whether special monthly 
compensation (SMC) is warranted for the veteran's service-
connected peripheral neuropathy of the bilateral lower 
extremities.  See 38 C.F.R. §§ 3.350(a), 4.43 (2007).  The 
Board observes that SMC is payable for each anatomical loss 
or loss of use of one foot, and that loss or loss of use of a 
foot contemplates interference with balance or propulsion to 
the point where the same movement could be accomplished 
equally well by an amputation stump with prosthesis.  Id.  
Seeing as the record does not contain sufficient medical 
evidence regarding the functionality of the veteran's feet, 
as impacted by his service-connected peripheral neuropathy, 
the Board concludes that a medical opinion should be 
obtained.

Finally, the Board observes that Dingess v. Nicholson, 19 
Vet. App. 473 (2006), is applicable to the veteran's claims 
of entitlement to a higher initial disability rating for 
diabetes mellitus and peripheral neuropathy of the bilateral 
lower extremities.  A letter detailing the information and 
evidence necessary to establish the degree of disability and 
the effective date of an award has already been provided to 
the veteran regarding his service-connected peripheral 
neuropathy.  See Letter dated November 29, 2006 (sent with a 
rating decision increasing the initial disability rating for 
peripheral neuropathy of the bilateral lower extremities).  
No notice in accordance with Dingess, however, has been sent 
with respect to the issue of diabetes mellitus.  As these 
questions are involved in the present appeal, the Board finds 
that the agency of original jurisdiction (AOJ) should reissue 
notice regarding the veteran's initial increased rating 
claims which comply with the Veterans Claims Assistance Act 
(VCAA) and Dingess, supra.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the 
veteran regarding all of his claims on 
appeal.  Such letter should (i) advise the 
veteran of the type of evidence needed to 
substantiate his claims for service 
connection (to include as secondary to a 
service-connected disability) and higher 
initial disability ratings; (ii) apprise 
him of the evidence he must submit; (iii) 
apprise him of the evidence VA will 
obtain; and (iv) request that he submit 
any relevant evidence in his possession.  
It should also provide the veteran with 
notice regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2.  Obtain all VA treatment records from 
the Columbia VAMC for the period from 
August 2006 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the agency of original 
jurisdiction determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

3.  After all outstanding treatment 
records have been associated with the 
claims folder, schedule the veteran for VA 
examination(s) with the appropriate 
medical professional(s) to determine the 
current severity of his service-connected 
diabetes mellitus and peripheral 
neuropathy of the bilateral lower 
extremities.  The claims folder, including 
a copy of this REMAND, must be made 
available to the examiner(s) for review, 
and the examination report(s) should 
reflect that the record was reviewed.  The 
examiner(s) should provide a response to 
all of  the following:

(a) Following a review of the record, an 
examination of the veteran, and any 
indicated testing, the examiner should 
identify all symptoms/manifestations 
related to the veteran's diabetes 
mellitus.  The examiner should 
specifically address whether the veteran's 
diabetes mellitus involves episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a diabetic 
care provider.  The examiner should also 
provide an opinion as to whether the 
veteran's diabetes mellitus requires 
regulation of activities (defined as 
avoidance of strenuous occupational and 
recreational activities).  A complete 
rationale should accompany all opinions 
provided.  

(b) Following a review of the record, an 
examination of the veteran, and any 
indicated testing, including an EMG study 
or NCS, the examiner should identify and 
describe in detail all 
symptoms/manifestations related to the 
veteran's peripheral neuropathy of the 
right and left lower extremities.  The 
examiner should also discuss whether the 
veteran's peripheral neuropathy causes 
complete paralysis, or mild, moderate, or 
severe incomplete paralysis of any nerves.  
A complete rationale for any opinion 
expressed should be included in the 
report.

(c) The examiner who evaluates the 
veteran's peripheral neuropathy of the 
bilateral lower extremities should also 
report whether the veteran has lost the 
use of either of his lower extremities as 
a result of his service-connected 
peripheral neuropathy of the bilateral 
lower extremities so as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  (The 
term "preclude locomotion" means a 
necessity for regular and constant use of 
braces, crutches, canes, or a wheelchair 
as a normal mode of locomotion, although 
occasional locomotion by other methods may 
be possible.)  The examiner also should 
report whether the veteran retains 
effective function in his either of his 
feet or whether the veteran would be 
equally well served by an amputation stump 
at the site of election below the knee 
with use of a suitable prosthetic 
appliance.  The determination must be made 
on the basis of the actual remaining 
function of the feet, that is, whether the 
acts such as balance and propulsion can be 
accomplished equally well by an amputation 
stump with prosthesis.  If impairment is 
attributed to non-service connected 
pathology that should be identified with 
medical support set out.

4.  After all outstanding records have 
been obtained, schedule the veteran for a 
VA examination for the purpose of 
ascertaining the existence and etiology of 
any current skin disorder manifested by 
intermittent sores on his scalp and 
occasional itchy patches of skin on his 
arms and feet, including seborrheic 
keratosis.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims folder was reviewed in 
conjunction with the examination.  After 
reviewing the record, examining the 
veteran, and performing any medically 
indicated testing, the examiner should 
indicate whether the veteran has any 
current skin disorder, including 
seborrheic keratosis, providing a 
diagnosis for all current skin 
disabilities.  The examiner should then 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current skin disorder is 
etiologically related to the veteran's 
service-connected diabetes mellitus, 
including whether the veteran's diabetes 
mellitus caused, contributed to cause, or 
chronically worsened (aggravated) a 
current skin disorder.  A detailed 
rationale should accompany all opinions.  
If it cannot be determined whether the 
veteran currently has a skin disorder that 
is causally related to or aggravated by 
his service-connected diabetes mellitus, 
on a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case which contains the 
citation and content of 38 C.F.R. § 3.310 
and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



